Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 6, 2014

                                        No. 04-13-00856-CV

                                  IN THE INTEREST OF A.R.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02727
                           Honorable Richard Price, Judge Presiding


                                           ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant Erica
B.’s parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.)(mem. op.). Counsel states he has provided copies of
the brief and motion to withdraw to appellant and informed appellant of her right to review the
record and file her own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

       If appellant desires to file a pro se brief, we order that she do so by February 26, 2014.
If appellant files a timely pro se brief, appellee may file a responsive brief no later than twenty
days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a
timely pro se brief, appellee may file a brief in response to counsel’s brief no later than March
18, 2014. We further order the motion to withdraw filed by appellant’s counsel is held in
abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court